Exhibit 10.2

 

LOGO [g41512g11u24.jpg]   

Telik, Inc. Ÿ 3165 Porter Drive

Palo Alto, CA Ÿ 94304 – 1213

(650) 845-7700 Ÿ www.telik.com

December 17, 2008

Michael M. Wick, M.D., Ph.D.

C/O Telik, Inc.

3165 Porter Drive

Palo Alto, CA 94304

 

Re: Employment Agreement

Dear Dr. Wick:

In light of recent changes under the Internal Revenue Code of 1986, as amended,
to Section 409A and the Treasury Regulations issued thereunder (collectively
“Section 409A”), Telik, Inc. (the “Company”) and you have agreed to amend and
restate the terms of your prior offer letter dated August 1, 1999 pursuant to
this letter agreement (the “Agreement”). This Agreement supersedes and replaces
the letter agreement dated August 1, 1999, which shall have no further force or
effect.

1. Duties. As the President and Chief Executive Officer of the Company, you will
continue to perform the duties customarily associated with this position and
such duties as may be assigned to you by the Board of Directors. You report to
the Board of Directors.

2. Compensation and Benefits. As compensation for your services and for your
covenants and promises in this Agreement, the Company agrees to provide you with
the following:

(a) Base Salary. Your annual base salary is currently $494,000, less standard
payroll deductions and withholdings, paid in accordance with the Company’s
normal payroll schedule.

(b) Equity Awards. In addition to any equity awards you have previously
received, you shall be eligible to receive additional equity awards under the
Company’s 2000 Equity Incentive Plan and various equity incentive and bonus
programs that may be approved from time to time by the Board of Directors, with
any such awards determined in the sole discretion of the Board of Directors.

(c) Benefits. You are eligible to participate in the Company’s standard health,
dental and life insurance plans consistent with the terms of such plans. Details
about these benefits are provided in the summary plan descriptions available for
your review. Of course, the Company reserves the right to modify your
compensation and benefits from time to time, as it deems necessary.

2. Company Policies and Proprietary Information Agreement. As an employee of the
Company, you are expected to abide by all of the Company’s policies and
procedures, and hereby acknowledge that you have read and will comply with the
Company’s employee handbook. You acknowledge and agree that at all times prior
hereto you have been in compliance with, and you will continue to act in
compliance with, the terms of the Proprietary Information and Inventions
Agreement that you previously executed.



--------------------------------------------------------------------------------

3. Other Agreements. By continuing your employment with the Company, you
represent and warrant that your performance of your duties for the Company will
not violate any agreements, obligations or understandings that you may have with
any third party or prior employer. You agree not to make any unauthorized
disclosure or use, on behalf of the Company, of any confidential information
belonging to any of your former employers. You also represent that you are not
in unauthorized possession of any materials containing a third party’s
confidential and proprietary information. Of course, during your continued
employment with the Company, you may make use of information generally known and
used by persons with training and experience comparable to your own, and
information which is common knowledge in the industry or is otherwise legally
available in the public domain.

4. Duty of Loyalty. While employed by the Company, you will not engage in any
business activity in competition with the Company nor make preparations to do
so, and you will not engage in any new outside employment or consulting without
written authorization from the Board of Directors.

5. Termination. As an employee of the Company you may terminate your employment
at any time and for any reason whatsoever simply by notifying the Company.
Similarly, the Company may terminate your employment at any time and for any
reason whatsoever, with or without cause. This at-will employment relationship
cannot be changed except in writing signed by a duly authorized officer of the
Company.

6. Severance Benefits. If your employment is terminated by the Company without
cause (other than as a result of your death or disability) and such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)), and subject to your delivery to the Company of an executed
release and waiver of claims in the form as the Company may require (the
“Release”) and permitting such Release to become effective not later than 60
days after your termination date, then you will receive, as severance:

(a) twelve (12) months of your base salary, at the rate in effect on your
termination date, less required deductions and withholdings, paid in the form of
salary continuation on the Company’s standard payroll dates for the first twelve
(12) months immediately following termination; provided, however, that no such
payments will be made prior to the 60th day after your termination date, and on
the first regular payroll date following the effective date of the Release, the
Company will pay you in a lump sum the amount of the salary continuation you
would have otherwise received on and prior to such date but for the delay
pending the occurrence of the 60th day, with the balance paid thereafter on the
original schedule;

(b) if you make a timely and accurate election for continued group health
insurance coverage under COBRA, the Company will pay the premiums for up to the
first twelve (12) months of such continued group health insurance coverage for
you and your eligible dependents (or such lesser period as you remain eligible
for COBRA coverage); and

(c) the Company will accelerate the vesting of your then-outstanding and
unvested stock options as to the number of shares that would have vested in the
ordinary course in the first twelve (12) months following your termination date,
with such vesting effective as of your termination date.

Except as expressly set forth in this Section 6, you will not be entitled to any
additional compensation, pay in lieu of notice or other termination benefits
upon a termination of your employment. This severance provision does not affect
the “at-will” nature of your employment.



--------------------------------------------------------------------------------

For purposes of this Agreement, “cause” shall mean misconduct, including:
(i) conviction of any felony or any crime involving moral turpitude or
dishonesty; (ii) participation in a fraud or act of dishonesty against the
Company; (iii) willful breach of the Company’s policies; (iv) intentional damage
to the Company’s property; (v) material breach of this Agreement or your
Proprietary Information and Inventions Agreement; or (vi) conduct by you which
in the good faith and reasonable determination of the Company’s Board of
Directors demonstrates gross unfitness to serve. Physical or mental disability
shall not constitute “cause”.

7. Section 409A. It is intended that each installment of the severance payments
and benefits provided under this Agreement (the “Severance Benefits”) is a
separate “payment” for purposes Section 1.409A-2(b)(2)(i) of the Treasury
Regulations. For the avoidance of doubt, it is intended that payments of the
Severance Benefits satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company
determines that the Severance Benefits constitute “deferred compensation” under
Section 409A and you are, on your separation from service, a “specified
employee” of the Company (as such term is defined in Section 409A(a)(2)(B)(i) of
the Code) then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payment
of the Severance Benefits shall be delayed so that on the earlier to occur of:
(a) the date that is six months and one day after your separation from service
and (b) the date of your death (such applicable date, the “Specified Employee
Initial Payment Date”), the Company shall (i) pay to you a lump sum amount equal
to the sum of the Severance Benefits that you would otherwise have received
through the Specified Employee Initial Payment Date if the commencement of the
payment of the Severance Benefits had not been so delayed pursuant to this
paragraph and (ii) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.

8. Return of Materials. At the termination of your relationship with the
Company, you will promptly return to the Company, and will not take with you or
use, all items of any nature that belong to the Company, and all materials (in
any form, format, or medium) containing information relating to the Company’s
business.

9. Nonsolicitation. For one (1) year following the termination of your
employment, you will not, either directly or through others, through the use of
confidential company information, solicit or attempt to solicit: any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity; or the
business of any customer, vendor or distributor of the Company which, within one
(1) year immediately prior to the termination, thereto, was a customer, vendor
or distributor of the Company, if to do so would involve the use of the
Company’s proprietary information.

10. Entire Agreement. This Agreement, including any exhibits hereto, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with respect to the terms and conditions of your employment. If
you enter into this Agreement you are doing so voluntarily, and without reliance
upon any promise, warranty or representation, written or oral, other than those
expressly contained herein. This Agreement supersedes any other such promises,
warranties, representations or agreements, including but not limited to the
August 1, 1999 letter agreement. This Agreement may not be amended or modified
except by a written instrument signed by you and a duly authorized officer of
the Company.

11. Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the Agreement, including the
invalid or unenforceable provisions, should be enforced insofar as possible to
achieve the intent of the parties.



--------------------------------------------------------------------------------

12. Binding Nature. This Agreement will be binding upon and inure to the benefit
of the personal representatives and successors of the respective parties hereto.

13. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California.

14. Dispute Resolution/Attorneys’ Fees. Unless otherwise prohibited by law or
specified below, all disputes, claims, and causes of action (including but not
limited to any claims of statutory discrimination of any type), in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation shall be resolved solely and exclusively
by final, binding and confidential arbitration through Judicial Arbitration &
Mediation Services/Endispute, Inc. (“JAMS”) under the then existing JAMS
arbitration rules. This arbitration shall be held in the San Francisco Bay Area.
Nothing in this section is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

We look forward to continuing a productive and enjoyable work relationship.

 

Very truly yours, Telik, Inc. By:   /s/ William P. Kaplan   William P. Kaplan  
Vice President and General Counsel Accepted and Agreed: /s/ Michael M. Wick,
M.D., Ph.D. Michael M. Wick, M.D., Ph.D.

December 17, 2008

Date